DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22, 26, 30-34, 36, 37 and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites an expandable member. Claim 21 then narrows the expandable member to being a balloon. Then claim 21 again recites “the expandable member.” The phrase “expandable member” is broader than “balloon,” and the fact that the claim recites an expandable member, then a balloon, then an expandable member again makes it unclear what the structure of this element is limited to: an expandable 
Claims 44-47 have the same issue, since claim 38 recites an expandable member, claim 43 recites the expandable member is a balloon, and claim 44 reverts to discussing the features of the expandable member. Claims 45-47 depend on claim 44 and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 31, 32, 34, 36, 37 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmer (US 2012/0310233) in view of Roberts (US 2002/0049442) and Anderson (US 2014/0018794).
Regarding claims 21, 26, 31, 32, 34 and 37, Dimmer discloses a device with a balloon member (212, figs. 8-14), expandable by fluid (fig. 11, paragraph [0116]), and an RF energy delivery element coupled to the expandable member (any 229, [0097], [0103]). The energy delivery element would apply pressure to the surface of tissue when the expandable device is expanded (fig. 14). The claims do not recite any structural limitations that would cause balloon to overlap each other when in a collapsed configuration so the limitation is purely functional where any balloon is capable of being 
Regarding the language directed to the bladed tip extending between a proximal end and a distal end of the balloon, it is noted that this cannot mean that the bladed tip extends between the proximal-most end and the distal-most end, since that is not show or described by the specification. Instead it simply means that the bladed tip must extend between a proximal half and a distal half of the balloon which is an enormous range. Thus the electrodes of Dimmer, which are in approximately the middle of the balloon, can be considered to extend in a line from a proximal end (i.e. a proximal half) of the balloon to a distal end (i.e. a proximal half) of the balloon. Alternatively, it is well established that a change of size is an obvious modification (MPEP 2144.01(IV)(A)), and Applicant has not disclosed that the length of the electrode is critical or produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the bladed tip of Dimmer-Roberts with any length that would fit on the balloon, including a length extending between the proximal and distal halves of the balloon, to produce the predictable result of treating 
Finally, neither Dimmer nor Roberts disclose that surfaces of the triangles of the electrodes is in fluid communication with the interior of the balloon. However, Dimmer does disclose an embodiment with fluid ports (fig. 20). Further, using fluid ports in electrodes is common in the art. Anderson, for example, discloses a balloon (44, fig. 4) with electrodes (36) that have fluid ports (46). Therefore, before the application was filed, it would have been obvious to provide any part of the device of Dimmer-Roberts with fluid ports, including providing any part of the electrode with fluid ports as taught by Anderson, to produce the predictable result of allowing tissue to be supplied with a desired fluid. When the device of Dimmer-Roberts is modified as taught by Anderson, the electrode can be considered hollow with an interior between the interface between the electrode and the balloon and the exit aperture. In the interest of compact prosecution, it is noted that Anderson shares an Applicant and inventor with the current application. However, the earliest provisional application the current application claims priority to (62/042,659) does not have support for the embodiment claimed (as shown in figures 93-97). The earliest priority date for the pending claims is the therefore the second provisional (62/144,689), which was filed more than a year after Anderson was published.
Regarding claim 22, the claim recites the expandable member includes a partially-expanded configuration where the energy delivery element is located more centrally in a radial direction than another part of the expandable member. However, aside from requiring the expandable member to be made of a material that is at least generally flexible, this claim recites a purely functional limitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case, since the balloon of Dimmer is in fact flexible (e.g. compare figs. 12 and 13), it could be manipulated into a configuration where the parts of the balloon with the electrodes are more central radially than the portions without electrodes. The claim does not recite any structural features of the expandable member or the energy delivery element which would cause the device to always and automatically assume this configuration upon partial expansion. It is noted, however, that using pleats in balloons to cause them to fold in a predictable manner is very common in the art (see the rejection of claim 43).
Regarding claim 36, the preamble of claim 21 uses the transitional phrase “comprising,” and claim 21 uses the transitional phrase “including.” These phrases are synonymous as discussed by MPEP 2111.03(I) and allow a prior art reference to have other elements beside those claimed. Applicant’s use of “only” in claim 36 is being understood to be very broad and not indefinite. Therefore, any one of the electrodes in 
Regarding claims 38-42, the device disclosed by Dimmer-Roberts-Anderson as discussed above has all the structure recited. Regarding the method steps, Dimmer discloses the device is for denervating lung tissue ([0102]) adjacent to various branches ([0088], [0101]) for reducing dyspnea, cholinergic reflex, bronchoconstriction and mucus secretion (see background of the invention for a discussion of the various diseases that are treated by denervating lung tissue, which is understood to include afferent and efferent nervous tissue). Dimmer specifically contemplates treating tissue at any generation of the bronchial tree ([0088]-[0089]). Dimmer does not specifically disclose that energy is only delivered to branch points within the lung, nor the exact branches in the lung, nor the order in which these branch points are treated. However, Dimmer is a device for performing the exact same procedure recited in the claims, a lung denervation procedure, and it is well established that the person performing these difficult, expensive and dangerous medical procedures has a very high skill. Further, it is also well understood in the medical areas that the needs of particular patients may differ and Applicant has not disclosed that these variously claimed individual structures or orders of treatment produces an unexpected result. Therefore, before the filing date of the application, it would have been obvious to a person of ordinary skill in the art to use the device of Dimmer-Roberts-Anderson to denervate lung tissue for treating various pulmonary diseases as taught by Dimmer, and to treat any part or parts of the lung in any order that would produce the predictable result of treating the particular disease of a particular patient.  

Claims 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmer, Roberts and Anderson, further in view of Swanson (US 5,797,903).
Regarding claim 43, the method of Dimmer-Roberts-Anderson does not include the step of the balloon overlapping itself in a collapsed configuration. However, providing a balloon with pleats/folds/grooves/creases to ensure that the balloon deflates in a consistent, uniform manner is extremely common in the art. Swanson, for example, teaches this (fig. 12, column 18 line 58 to column 19 line 3). Therefore, before the filing date of the application, it would have been obvious to a person of ordinary skill in the art to allow the balloon of Dimmer-Roberts-Anderson to fold on itself in a collapsed configuration, as taught by Swanson, to allow the deflation to occur in a consistent, uniform manner.
Regarding claims 44-47, the device disclosed by Dimmer-Roberts-Anderson-Swanson as discussed above has all the structure recited. Regarding the method steps, Dimmer discloses the device is for denervating lung tissue ([0102]) adjacent to various branches ([0088], [0101]) for reducing dyspnea, cholinergic reflex, bronchoconstriction and mucus secretion (see background of the invention for a discussion of the various diseases that are treated by denervating lung tissue, which is understood to include afferent and efferent nervous tissue). Dimmer specifically contemplates treating tissue at any generation of the bronchial tree ([0088]-[0089]). Dimmer does not specifically disclose that energy is only delivered to branch points within the lung, nor the exact branches in the lung, nor the order in which these branch points are treated. However, Dimmer is a device for performing the exact same procedure recited in the claims, a lung denervation procedure, and it is well established that the person performing these difficult, expensive and dangerous medical procedures has a very high skill. Further, it is .  

Claims 21, 22, 26, 30-34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Starksen (US 2009/0209950).
Regarding claims 21, 22, 26, 30-34, 36 and 37, Anderson discloses a device with a fluid inflated balloon (32, fig.2, [0032]) and longitudinally staggered RF ([0036]) electrodes (36) residing in portion of the outer circumference of the balloon that is more centrally located in a radial direction than a larger portion of the outer circumference of the balloon which is substantially continuous (34). It is noted that Anderson discloses the number of grooves could be one ([0039]), but claim 30 does not require that the outer circumference described in line 1 is the entire circumference of the balloon. The “outer circumference” could simply be, for example, any third of the balloon as shown in figure 3 comprising a groove. The electrodes further include outlets in communication with the interior of the balloon (46, fig. 4). Further, while figure 2 shows a plurality of electrodes in a groove, such that no single one extends between the proximal and distal ends of the balloon, the specification clearly states that that there can be any number of electrodes in a groove, and that the electrodes can have any length ([0040]). Therefore, 
Anderson does not disclose that the electrodes are blunt atraumatic bladed tips. However, a change of shape is an obvious modification, as discussed above, and triangles are well known. Triangles by definition have only two included surfaces that meet at a “bladed” tip (i.e. three tips each defined by two surfaces), and any triangle not explicitly designed to cut can be considered to have blunt tips at some scale. Starksen can be considered another generic electrosurgical device that teaches the use of electrodes of any shape, including having a triangular cross-section ([0132]). Therefore, before the application was filed, it would have been obvious to provide the electrodes of Anderson having any commonly known shape, including triangular, as taught by Starksen, which would produce the predictable result of a device that can be used to treat tissue in a desired manner. It is noted that all the claim language directed to the electrodes touching tissue (i.e. applying pressure to tissue) is functional. Since it is possible for the electrodes of Anderson-Starksen to touch tissue, the device reads on the claims. Further, all balloons are capable of being manipulated such that there is at least a partial overlap of the material in a deflated state. The modification of Anderson-Starksen is understood to include the outlets along the entire surface of the blade, including the inclined surfaces, to allow the functionality disclosed by Anderson (as discussed above).

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. Applicant has moved several limitations from dependent claims into independent claim 1, but it appears the only new language is that the energy delivery element includes “only” two inclined surfaces. Aside from the complications of using negative claim limitations, it is not clear how this language is intended to define around the use of a triangular electrode which by definition has a flat side and two inclined surfaces. The remarks do not argue the rejections of the previously presented subject matter, including the “blunt” tip and the length of the electrode, was improper so it is not entirely clear how Applicant considers this new language to define around the art of record. In the interest of compact prosecution, the examiner notes that none of the cited references show the device in Applicant’s figure 94. Claim language that is more specifically directed to those features will (depending on the exact wording) define around the art of record. Specifically, while claiming the shape of the blade more narrowly (such as including the parallel surfaces in addition to the angled surfaces) may define around the art, in the examiner’s experience shapes are hard to turn into a patentable distinction. However, the depression in the balloon appears to be different from the depression in the balloon of Anderson, such that more specific wording on that feature could be more productive. In the examiner’s opinion the differences between the depression of Anderson and the depression shown in figure 94 amount to more than a change of shape.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794